COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-18-00024-CV


Jeffrey M. Templeton, Director and        §    From the 48th District Court
Shareholder
                                          §    of Tarrant County (048-290383-17)
v.
                                          §    May 24, 2018
RKR Investments Inc., A Nevada
Corp.; RKR Operations, Inc., a            §    Opinion by Justice Walker
Texas Corp.; RKR Technologies,
LTD., a Texas Limited Partnership;
and Bob Reece, as Trustee of the
Bobby Neale Reece Revocable Trust


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Jeffrey M. Templeton shall pay all of the

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Sue Walker__________________
                                          Justice Sue Walker